OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, Henry Lee Washington, appeals from judgment of sentence imposed after he was convicted by a jury of murder of the first degree in connection with the stabbing death of Ms. Pearline Page. Appellant has raised twelve issues on this appeal. Appellant’s claims that the Commonwealth’s evidence was supplied by eyewitnesses who were so unreliable as to render the evidence insufficient to support the verdict; that admission of photographic exhibits C — 1 through C-9 without proper foundation was error; that the prosecutor’s cross-examination of Washington was improper; that the Commonwealth failed to carry its burden of disproving voluntary intoxication; that the Commonwealth failed to carry its burden of disproving Washington acted in self-defense; that the prosecutor’s demeanor during his closing argument was improper and prejudicial and that his statement should have been suppressed are waived. Commonwealth v. Brown, 489 Pa. 285, 414 A.2d 70 (1980); Commonwealth v. Gravely, 486 Pa. 194, 404 A.2d 1296 (1979). Appellant’s claim that the prosecutor’s comment during closing arguments regarding an accused’s testimony was improper has been waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974). Appellant’s claims that it was error for the prosecutor to refer to flight during his closing; that he was improperly denied the right to question the jury concerning principles of law; that the court improperly denied a challenge for cause during voir dire; and that trial counsel was ineffective for failing to pursue an insanity defense and for failing to object to introduction of a photo*236graph depicting him as a boxer have been thoroughly and carefully reviewed and found to be without merit.
Judgment of sentence affirmed.